JUDGMENT

                             Court of Appeals
                         First District of Texas
                              NO. 01-14-00216-CV

 VICTOR S. ELGOHARY, REPRESENTATIVELY ON BEHALF OF NOMINAL
 DEFENDANT LAKES ON ELDRIDGE NORTH COMMUNITY ASSOCIATION,
                         INC., Appellant

                                       V.

    LAKES ON ELDRIDGE NORTH COMMUNITY ASSOCIATION, INC.;
REALMANAGE, LLC; DARLA KITCHEN; DON BYRNES; MICHAEL ECKLUND;
    LAURA VASALLO LEE; JOHN KANE; JULIE ANN BENNETT; RICK
   HAWTHORNE; CARA DAVIS; CHRISTI KELLER; JIM FLANARY; JILL
                    RICHARDSON, Appellees

                                         ****

      LAKES ON ELDRIDGE NORTH COMMUNITY ASSOCIATION, INC.;
      REALMANAGE, LLC; DARLA KITCHEN; DON BYRNES; MICHAEL
    ECKLUND; LAURA VASALLO LEE; JOHN KANE; JULIE ANN BENNETT;
     RICK HAWTHORNE; CARA DAVIS; CHRISTI KELLER; JIM FLANARY;
                    JILL RICHARDSON, Appellants

                                            V.

        VICTOR S. ELGOHARY, REPRESENTATIVELY ON BEHALF OF
      NOMINAL DEFENDANT LAKES ON ELDRIDGE NORTH COMMUNITY
                      ASSOCIATION, INC., Appellee

 Appeal from the 234th District Court of Harris County. (Tr. Ct. No. 2013-17221).
       This case is an appeal from the final judgment signed by the trial court on March
13, 2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that Victor S. Elgohary, representatively on behalf of nominal
defendant Lakes on Eldridge North Community Association, Inc., pay one half of the
appellate costs. The Court orders that Lakes on Eldridge North Community Association,
Inc.; RealManage, LLC; Darla Kitchen; Don Byrnes; Michael Ecklund; Laura Vasallo Lee;
John Kane; Julie Ann Bennett; Rick Hawthorne; Cara Davis; Christi Keller; Jim Flanary;
Jill Richardson, jointly and severally, pay one half of the appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered December 17, 2015.

Panel consists of Chief Justice Radack and Justices Bland and Huddle. Opinion delivered
by Chief Justice Radack.